Citation Nr: 1205500	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, finding that new and material evidence had been received, and remanded the claim for additional development.  As the Veteran has diagnoses of various acquired psychiatric disabilities, including PTSD, the May 2010 Board decision and remand also re-characterized the issue on the title page as service connection for an acquired psychiatric disorder, to include PTSD, in compliance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be remanded for further development, specifically to attempt to verify the Veteran's alleged in-service stressor information.

In a letter dated April 2011 and received in May 2011, the Veteran's attorney alleges that the RO's request to the Air Force Office of Special Investigations, noted the date of the alleged in service incident of January 1967, which was incorrect.  The attorney then provided that the formal finding of a lack of information required to corroborate a stressor for PTSD was based on inaccurate information, noting that the Veteran served from February 1967 to April 1967.  

The Board observes that, in a March 2009 response from the Air Force Office of Special Investigation pursuant to a request for confirmation of the Veteran's alleged in-service stressor, the Information Release Specialist in that office indicated that they did not have any record of a criminal investigation involving the Veteran, however, she recommended that the RO contact the Federal Archives and Records Center, (Air Force Reference Branch) at 9700 Page Boulevard, St. Louis, Missouri 63132, and ask them to search the Veteran's retired personnel and medical records for any information pertinent to the incident.  It appears that in the March 2009 request for information, the RO indicated to the Air Force Office of Special Investigation that they were requesting copies of investigative reports for "military sexual trauma" and that the date of the incident was January 1967.  The request also then specified that the Veteran alleged that he witnessed a hanging/suicide of a soldier during his basic training, although the correct dates of the Veteran's service were not provided.  Therefore, a follow up request to the Air Force Office of Special Investigation should be made in an attempt to corroborate the Veteran's alleged in-service stressor, namely his witnessing a man who had hanged himself during his active service from February 1967 to April 1967, while stationed at Amarillo Air Force Base.  

The Board notes that the RO has issued formal findings of lack of information to verify the Veteran's in-service stressors in January 2008 and December 2010, finding that information was insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC).  As such, VA has not yet attempted to verify the Veteran's claimed stressors through contacting JSRRC.  The Board finds however, that as the Veteran has provided VA with the description of the incident in service, namely regarding witnessing a person who had hanged himself during basic training, the general date of the incident, which was corrected by his attorney as occurring within his two month period of active service from February 1967 to April 1967, the place of the incident in Amarillo Air Force Base, and his service personnel records provide his unit of assignment, the matter must be remanded for VA to attempt to verify the Veteran's claimed stressor by contacting JSSRC.  

If additional information regarding the Veteran's claimed in-service stressor is received corroborating the Veteran's alleged in-service stressors, the claims file should then be forwarded to the March 2011 VA examiner to consider this evidence and provide an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The information obtained from the Veteran concerning his alleged in-service stressor (i.e. witnessing a man who hanged himself during his active service from February 1967 to April 1967, while stationed at Amarillo Air Force Base, including the Veteran's unit of assignment as provided in his service reports), should be sent to the U. S. Army and Joint Services Records Research Center (JSRRC), requesting that an attempt be made to verify this particular claimed stressor.  Documentation of any negative response should be included in the claims file.  

2.  The information obtained from the Veteran concerning his alleged in-service stressor (i.e. witnessing a man who hanged himself during his active service from February 1967 to April 1967, while stationed at Amarillo Air Force Base, including the Veteran's unit of assignment as provided in his service reports), should also be sent to the Air Force Office of Special Investigation, and a request should be made for any information pertinent to the incident in an attempt to corroborate the Veteran's alleged in-service stressor.  Documentation of any negative response should be included in the claims file.  

3.  If, and only if, additional evidence is received corroborating the Veteran's alleged in-service stressors, the claims file should be forwarded to the March 2011 VA examiner to provide an addendum opinion.  Essentially the examiner should be asked whether this additional information would change his earlier opinion.  

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the August 2011 supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


